Citation Nr: 0727279	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-06 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee strain.

2.  Entitlement to service connection for a right knee 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2007 for further development.  

The Board notes that in addition to the two issues enumerated 
above, the issue of entitlement to service connection for 
plantar fasciitis of the right foot was also remanded to the 
RO.  The RO issued an April 2007 rating decision in which it 
granted service connection for plantar fasciitis of the right 
foot with a 30 percent rating effective March 3, 2003 (the 
date of receipt of the claim).  The grant of service 
connection constitutes a complete grant of the claim.  As 
such, it is no longer in appellate status or within the 
Board's jurisdiction.  


FINDINGS OF FACT

1.  A left knee disability was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
service.

2.  A right knee disability was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in March 2003.  That same 
month, a VCAA letter was issued to the appellant.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the March 
2003 VCAA notice preceded the September 2003 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there had 
been no notice of the method by which the VA determines 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in March 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Nevertheless, the Board notes that the RO 
sent the veteran a correspondence in January 2007 that fully 
complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are VA examination reports dated April 2003 and 
March 2007.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In regards to the veteran's right knee, the service medical 
records show that the veteran complained of right knee pain, 
weakness, and a feeling of giving way in June 1981.  The 
clinician noted that the right knee was swollen.  It was 
diagnosed as a sprain that eventually resolved on its own.  
Examinations dated November 1983, September 1985, October 
1986, October 1988, July 1989, October 1989, October 1990, 
November 1991, November 1992, September 1993, October 1994, 
and January 1997 (separation examination) all yielded normal 
findings.  The veteran completed Reports of Medical Histories 
dated November 1983, September 1985, October 1986, November 
1988, October 1989, October 1990, November 1991, November 
1992, September 1993, and October 1994 in which he indicated, 
by checked box, that he did not have a "trick" or locked 
knee; arthritis, rheumatism, or bursitis; or a bone, joint or 
other deformity.  

Additional service medical records reflect that the veteran 
completed an October 1995 Report of Medical History in which 
he complained of bilateral knee pains after long runs.  In a 
September 1996 Report of Medical History, he complained of 
anterior knee pain when going down stairs.  He underwent X-
rays in November 1996, which revealed normal knees.

Post service medical records include April 2003 and March 
2007 VA examinations.  At the veteran's April 2003 VA 
examination, he reported that he had experienced knee 
problems since 1981.  He stated that his left knee became 
swollen two weeks into basic training, and that he was told 
to rest his knee for two weeks and was given some medicine 
(nonsteroidal anti-inflammatories).  He related that he 
continued to have pain in his knees for a couple hours per 
week.  He reported that it was tender for him to walk on his 
knees; and he had trouble getting up from a squatting 
position.

Upon examination, knee reflexes were 2+ bilaterally.  The 
knees appeared to be within normal limits.  He had full range 
of motion (flexion to 140 degrees and extension to zero 
degrees) bilaterally.  Range of motion was not affected by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Drawer and McMurray's test were negative 
bilaterally.  There was no evidence of recurrent subluxation, 
locking pain, joint effusion, or crepitus.  X-rays of the 
left knee showed no mineralization, fractures, or osseous 
abnormalities.  Joint spaces were well maintained.  No joint 
effusion or soft tissue calcifications are seen.  The 
examiner diagnosed the veteran with bilateral knee strain.  

The veteran underwent a January 2007 VA examination conducted 
by a Board Certified Orthopedic Surgeon, who indicated that 
he reviewed the veteran's claims file in conjunction with the 
examination.  The veteran complained of bilateral knee pain.  
He stated that when at rest, the pain was rated at a 1.5 on a 
scale of 1 to 10.  He noted that when he was busy, he did not 
think about the pain.  He reported that his pain increased to 
a 4/10 primarily after squatting or climbing stairs.  Three 
to four times per year, he experienced a sudden flare-up of 
pain lasting a minute or two.  These pains were treated with 
rest and Motrin.  The veteran denied any heat, redness, or 
swelling in either knee.  He noted that at times, he 
experienced a popping or locking sensation primarily to the 
left knee.  

Upon physical examination, there was no swelling, point 
tenderness, or redness.  Both knees showed slight 
patellofemoral crepitus with repeated range of motion.  There 
was no fatigability or weakness.  The knees were stable to 
varus and valgus stress and anterior and posterior Drawer.  
McMurray's test and Lachman test were negative.  Range of 
motion was from zero to 130 degrees bilaterally.  The 
examiner diagnosed the veteran with mild anterior knee pain 
secondary to chondromalacia.  

The examiner noted that the only treatment for the veteran's 
knees occurred in 1981 for the right knee and 1996 for the 
left knee.  There were no documented treatments during active 
duty service or at the Brooke Army Medical Center.  The 
examiner opined that it was less likely than not that the 
veteran's bilateral knee pain is related to service.  

The Board notes, as the January 2007 examiner did, that the 
veteran sustained a mild injury to his right knee in June 
1981.  It was diagnosed as a sprain that eventually resolved 
on its own.  Numerous in service examinations and Reports of 
Medical History (completed by the veteran himself) show no 
signs of a recurrent knee disability.  The service medical 
records contain no further objective findings attributed to 
knee pain.  The Board acknowledges the veteran's subjective 
complaints of knee pain in his October 1995 and September 
1996 Reports of Medical History.  However, the Board also 
notes that November 1996 X-rays and a January 1997 separation 
examination yielded normal findings.  Finally, the only 
opinion that addresses the issue of a possible causal nexus 
between the veteran's current disability and service weighs 
against a causal nexus.  As such, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claims.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral knee strain must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for left knee strain is 
denied.

Entitlement to service connection for right knee strain is 
denied.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


